Citation Nr: 1812413	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-27 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel
INTRODUCTION

The Veteran had honorable active duty service with the United States Army from September 1967 to September 1969, including a combat deployment in the Republic of Vietnam.  The Veteran also served in the National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a Notice of Disagreement in May 2014.  A Statement of the Case was issued in July 2014.  The Veteran filed his Substantive Appeal in July 2014.

In December 2017, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of those proceedings has been associated with the claims file.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his bilateral hearing loss manifested as a result of noise exposure incurred during active duty service.

2.  Resolving doubt in favor of the Veteran, the Veteran's tinnitus was incurred in or a result of active duty service.








	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  
 
II.  Service Connection

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303; see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to noise exposure during active duty.

The Veteran was deployed to the Republic of Vietnam from April 1968 to April 1969, and participated in two phases of counter-offensives and a third campaign while in-country.  As a result, he was awarded the Vietnam Service Medal with 3 Bronze Service Stars, the Vietnam Campaign Medal with a 60 Device, the National Defense Service Medal and the Army Commendation Medal.

On the Veteran's enlistment audiological evaluation in September 1966, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
NA
5
LEFT
10
-5
5
NA
10

Speech audiometry was not recorded in this examination.

On the Veteran's separation audiological evaluation in September 1969, pure tone thresholds, in dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
5
5
5
5
5

Speech audiometry was not recorded in this examination.

In October 2013, the Veteran underwent a private audiological evaluation assessing his bilateral hearing loss.  Unfortunately, due to the quality of the copies of this examination, the measurements at each frequency cannot be determined.  Pure tone averages, however, were 26 dB in the right ear and 45 dB in the left ear.  Speech recognition was tested, but it was not clear if the Maryland CNC word list was used in that testing.

The Veteran's private audiologist determined that his bilateral hearing loss was at least as likely as not a result of his noise exposure during service.  In the examination report, the Veteran relayed frequent exposure to loud noises from weapons and explosions during both military training and service.  He stated that he did not experience hearing loss prior to the military, but noted difficulty with understanding speech in background noise and bilateral tinnitus with onset during active duty service.  In training, he was exposed to M-14 rifle fire without hearing protection.  In advanced infantry training, he was exposed to Howitzer fire without ear protection.  The Veteran reported dullness in hearing and tinnitus after several of those exposures.  In Vietnam, he was exposed to Howitzer fire, M-16 rifle fire, hand grenade explosions, claymore mine explosions, and 50-caliber machine gun fire during combat operations.  

In this examination, the Veteran specifically described three distinct instances in which he felt he lost most of his hearing.  First, he reported that a Howitzer discharged approximately four feet from his left ear while he was sleeping.  Second, he was involved in a firefight that lasted the entire night during which he was exposed to machine gun fire and explosive noise numerous times without ear protection.  Third, he had a mortar hit very close to him which sent him approximately 10 feet in the air.  Based on the case history information and audiometric configuration of the Veteran's hearing loss, it was the audiologist's opinion that it is more likely than not that the Veteran's high frequency sensorineural hearing loss was caused or aggravated by firearm noise and explosive noise exposure incurred while service in the military.  The above described hearing loss was typical of those seen in cases of excessive noise exposure, and one ear being worse than the other in the high frequency range is characteristic of an individual who shoots firearms right-handed.

In April 2014, the Veteran underwent a VA examination to assess his hearing loss and tinnitus.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
45
75
70
60
25
20
50
50
85

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.

The VA examiner concluded that the Veteran's bilateral hearing loss was less likely than not a result of his active duty service.  While the examiner conceded noise exposure, he noted no threshold shifts between the Veteran's entrance and separation examinations.  Additionally, pure tone thresholds were found to be within normal limits at discharge.  The examiner instead indicated that the Veteran's post-service noise exposure played a larger role in his hearing loss as he worked in construction, and had recreational noise exposure.  As such, due to the occupational noise exposure and lack of threshold shift during service, it was less likely than not that the Veteran's hearing loss was related to active duty service.  The examiner did not address the private audiology opinion, nor did he address the Veteran's lay reports of observable symptomatology that began in service and continued to present day.

In the Veteran's December 2017 hearing, he testified to hearing that diminished consistently following discharge from the military due to many instances of acute noise exposure in service.  The Veteran's reports of combat activities were consistent with the descriptions already on record.  He again noted that he wore no hearing protection in Vietnam, but always wore hearing protection in the short time he worked with heavy equipment in construction.  His other post-service occupations included running businesses, such as retail.  The Veteran acknowledged some recreational hunting, but noted that he always wore hearing protection, and he last hunted in 1989 or 1990.  He emphasized ongoing symptoms of diminished hearing since his discharge from active duty, but noted that he did not seek treatment for it due to difficulties transitioning back into civilian life following the war.

The Board acknowledges that the Veteran has a present diagnosis of bilateral hearing loss.  The dispositive issue is whether the Veteran's current hearing loss is related to his active duty service.

The evidence of record reflects excessive noise exposure during the Veteran's active duty service, particularly during a full year of active combat operations in Vietnam.  He attested to specific instances in which he experienced diminished hearing as a result of explosions or weapon fire.  Furthermore, the Veteran reported that symptoms of hearing loss started in service and continued after discharge, which initially caused difficulty in hearing speech over background noise, but progressed to moderate to severe high frequency hearing loss by his October 2013 examination. 

The Veteran's private audiologist endorsed a nexus between the type of the Veteran's noise exposure in service and his present hearing loss.  Given the Veteran's reported history, which is entirely consistent with his personnel files and other lay statements regarding combat operations, the audiologist concluded that his present hearing loss was a result of those noise exposures in service, even so many years following discharge.  Additionally, the pattern of the Veteran's hearing loss was typical of that type of noise exposure.  In fact, having hearing loss more pronounced in higher frequencies in one ear than the other was expected from a right-handed shooter.  The Veteran's pre-induction paperwork reports that he is right-handed.

While the VA examination report provides a contrary conclusion, the Board finds that its supporting rationale is limited, and is thus afforded reduced probative value.  The examiner did not appear to take a history from the Veteran, nor did he consider the Veteran's reports of difficulty hearing during active duty and after discharge.  Additionally, while the examiner stated that a review of the record was conducted, he did not address the October 2013 private medical opinion providing a positive nexus.  As such, the Board concludes that the October 2013 is more thorough and probative on the issue of a nexus between the Veteran's in-service noise exposure and his present hearing loss.

Resolving doubt in favor of the Veteran, the Board finds that the balance of the probative evidence of record supports a nexus between his present bilateral hearing loss and the noise exposure incurred in active duty service.  As such, service connection for bilateral hearing loss must be granted.

Tinnitus

The Veteran contends that he is entitled to service connection for tinnitus.  The Board incorporates the factual history previously discussed for reference.  

In the Veteran's October 2013 private audiological examination, he reported experiencing bilateral tinnitus during active duty service that continued after discharge.  Due to the Veteran's excessive noise exposure and demonstrated hearing loss, it was the audiologist's opinion that it is more likely than not that the Veteran's tinnitus was caused or aggravated by firearm noise and explosive noise exposure incurred while service in the military.  

The Veteran's April 2014 VA examination, however, determined that the Veteran's tinnitus was less likely than not related to his active duty service.  The examiner stated that, while tinnitus can occur after one noise event, it is often associated with cumulative noise exposure.  While acknowledging that tinnitus is a subjective symptom that cannot be found objectively, the examiner concluded that, because the Veteran's hearing loss could not be attributed to noise exposure while in service, neither could his tinnitus as "it is often related to the noise exposure which would have caused the hearing loss."  The examiner relied on the Veteran's post-service noise exposure to determine the etiology of his tinnitus.  The examination report, however, does not acknowledge the Veteran's lay statements regarding onset during service, particularly following specific noise exposures, nor does it address the conclusions of the October 2013 private audiology report.

In the Veteran's December 2017 hearing, he reported experiencing ringing in his ears after the Howitzer fired near his head in Vietnam.  He stated that he noticed ringing in his ears while in service, which continued to present day.  The ringing was "always there," according to his testimony.  

The evidence of record reflects consistent reports by the Veteran that his tinnitus began during active duty service, and continued after discharge.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

The Board concludes that the Veteran's tinnitus was incurred in active duty service.  It has been conceded that he was exposed to noise in service.  The Veteran has consistently reported a ringing in his ears that began during active duty.  The Veteran is competent to testify as to onset of a condition such a tinnitus, and did so repeatedly through the record.  As such, the Board may place more probative weight on the Veteran's statement regarding onset than the opinion of the VA examiner who did not address his lay statements at all.  As the evidence of record stands in relative equipoise, the benefit of the doubt is resolved in favor of the Veteran.  Service connection for tinnitus is warranted.


ORDER

1.  Entitlement to service connection for bilateral hearing loss is granted.

2.  Entitlement to service connection for tinnitus is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


